DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The eTD filed on 3/18/2022 has been approved and accordingly, the Double Patenting rejection has been withdrawn.  

Response to Amendment
Claims 1, 9 and 11 have been amended.  
The 35 U.S.C. 112(f) claim interpretation has been withdrawn due to the amendment to claims 1 and 9 to include a “processor”.  

Response to Arguments
Applicant's arguments filed 3/18/2022 have been fully considered but they are not persuasive.
In response to the Applicant’s argument that Economy does not teach a “first receiving unit that receives a radio signal including position information directly emitted from an apparatus through a first wireless communication channel” (Page 10), the Examiner respectfully disagrees.  
Economy teaches that “Wearable Appliance periodically [exits] AP mode and tests for known SSID and collects SSID/RSSI values for location based Service web calls”.  (Col. 9 lines 24-26)  The Examiner views “collects SSID/RSSI values for location based Service web calls” to be equivalent to a receiving a “radio signal including position information directly emitted from an apparatus through a first wireless communication channel”.  
In response to the Applicant’s argument that “in Economy, the location of the wearable apparatus is calculated by the cloud server, not by the wearable apparatus itself” (Page 10), the Examiner agrees in part.  
It is noted that the claim limitation states “a calculation unit that calculates information on position of the information processing apparatus by using field intensity of each of the plurality of radio signals received by the first receiving unit or the second receiving unit and by using the position information included in each of the radio signals”. (Claim 1)
The Examiner views “calculates information on position” to be any information about the position, not necessarily “the location of the wearable apparatus” as argued.  Accordingly, Economy states that the wearable appliance has the “Capability to detect Δ of RSSI to provide movement detection.” (Col. 8 lines 15-27) which the Examiner views as disclosing “calculates information on position of the information processing apparatus” as found in the Applicant’s claim.  

Claim Rejections - 35 USC § 102







The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 9-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Economy et al. (US-10,044,847 hereinafter, Economy).
	Regarding claim 1, Economy teaches an information processing apparatus (Col. 3 line 66), comprising:
	a processor (Fig. 2 [6] and Col. 6 line 66 through Col. 7 line 7) programmed to act as:
	a first receiving unit (Col. 7 lines 19-53 i.e. WiFi) that receives a radio signal including position information directly emitted from an apparatus through a first wireless communication channel; (Col. 6 lines 59-61 and Col. 9 lines 24-26 i.e. directly emitted)
	a second receiving unit (Col. 7 lines 12-18 i.e. Bluetooth Low Energy) that receives a radio signal including positioning information from an apparatus through a second wireless communication channel in which position measurement accuracy and radio wave reachable range are higher and shorter respectively than those in the first wireless communication channel; (Col. 3 lines 62-65)
	a calculation unit that calculates information on position of the information processing apparatus by using field intensity of each of a plurality of radio signals received by the first receiving unit or the second receiving and by using the position information included in each of the radio signals; (Col. 5 lines 3-10 and Col. 6 lines 13-21 & 38-40) and
	a control unit that receives the instruction to start the position detection from the portable terminal device (Col. 5 lines 46-54), causes the calculation unit to calculate the information on the position of the information processing apparatus based on the radio signal received by the first receiving unit (Col. 5 lines 54-57), and, when a preset condition is satisfied, performs switching control to cause the calculation unit to calculate the information on the position of the information processing apparatus based on the radio signal received by the second receiving unit.  (Claim 1 and Col. 9 lines 4-26)
	Regarding claim 2, Economy teaches if a distance between the information processing apparatus and an apparatus that searches for a position of the information processing apparatus is equal to or shorter than a preset distance, the control unit performs switching from calculation of the information on the position of the information processing apparatus based on the radio signal received by the first receiving unit to calculation of the information on the position of the information processing apparatus based on the radio signal received by the second receiving unit.  (Col. 10 lines 37-49)
	Regarding claim 3, Economy teaches wherein if presence of an apparatus that searches for a position of the information processing apparatus is detected within a range in which communication through the second wireless communication channel is possible, the control unit performs switching from calculation of the information on the position of the information processing apparatus based on the radio signal received by the first receiving unit to calculation of the information on the position of the information processing apparatus based on the radio signal received by the second receiving  unit.  (Col. 7 lines 19-53 and Col. 12 lines 27-40)
	Regarding claim 4, Economy teaches wherein if the control unit receives a switching instruction from an apparatus that searches for a position of the information processing apparatus through the second wireless communication channel (Col. 11 lines 4-12 i.e. the wearable appliance can’t connect via Bluetooth, can’t find an access point and enters Access Point Mode where connection is made with the smartphone), the control unit performs switching from calculation of the information on the position of the information processing apparatus based on the radio signal received by the first receiving unit to calculation of the information on the position of the information processing apparatus based on the radio signal received by the second receiving unit.  (Col. 7 lines 19-53)
Regarding claim 9, Economy teaches an information processing system (Col. 3 line 54-66), comprising:
an information processing apparatus (Col. 1 lines 14-19 “Wearable Appliance”) including:
	a processor (Fig. 2 [6] and Col. 6 line 66 through Col. 7 line 7) programmed to act as:
	a first receiving unit (Col. 7 lines 19-53 i.e. WiFi) that receives a radio signal including position information directly emitted from an apparatus through a first wireless communication channel; (Col. 6 lines 59-61 and Col. 9 lines 24-26 i.e. directly emitted)
	a second receiving unit (Col. 7 lines 12-18 i.e. Bluetooth Low Energy) that receives a radio signal including positioning information from an apparatus through a second wireless communication channel in which position measurement accuracy and radio wave reachable range are higher and shorter respectively than those in the first wireless communication channel; (Col. 3 lines 62-65)
	a calculation unit that calculates information on position of the information processing apparatus by using field intensity of each of a plurality of radio signals received by the first receiving unit or the second receiving and by using the position information included in each of the radio signals; (Col. 5 lines 3-10 and Col. 6 lines 13-21 & 38-40) and
	a control unit that receives an instruction to start a position detection from the portable terminal device (Col. 5 lines 46-54), causes the calculation unit to calculate the information on the position of the information processing apparatus based on the radio signal received by the first receiving unit (Col. 5 lines 54-57), and, when a preset condition is satisfied, performs switching control to cause the calculation unit to calculate the information on the position of the information processing apparatus based on the radio signal received by the second receiving unit; (Claim 1 and Col. 9 lines 4-26) and
	an apparatus (Col. 1 lines 14-19 “Smartphone Application” and smartphone) that
		transmits, to the information processing apparatus as a search target, the instruction to start the position detection (Col. 5 lines 54-57) and a switching instruction to perform switching from calculation of the information on the position of the information processing apparatus based on the radio signal received by the first receiving unit to calculation of the information on the position of the information processing apparatus based on the radio signal received by the second receiving unit, (Claim 1 and Col. 9 lines 4-26) and
		receives the calculated position information from the information processing apparatus as the search target.  (Col. 2 lines 29-35, Col. 5 lines 63-64 and Col. 6 lines 13-14)
	Regarding claim 10, Economy teaches wherein an apparatus that searches for the position of the information processing apparatus is registered in advance in the information processing apparatus  (Col. 8 lines 49-67), and
	the control unit causes the transmission unit to transmit the position information calculated by the calculation unit to the registered apparatus in accordance with an instruction to start position detection from the registered apparatus (Col. 7 lines 30-66 can be any combination of RSSI values, SSIDs, GPS, etc. while in elope mode) and a switching instruction to perform switching from calculation of the information on the position of the information processing apparatus based on the radio signal received by the first receiving unit to calculation of the information on the position of the information processing apparatus based on the radio signal received by the second receiving unit.  (Claim 1 and Col. 9 lines 4-26)
	Regarding claim 11, the limitations of claim 11 are rejected as being the same reasons set forth above in claim 9.  

Claim Rejections - 35 USC § 103









The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Economy in view of Sindia et al. (US-2017/0188129 hereinafter, Sindia).
Regarding claim 6, Economy teaches the limitations of claim 1 above, but differs from the claimed invention by not explicitly reciting if a distance between the information processing apparatus and an apparatus that searches for a position of the information processing apparatus is equal to or shorter than a preset distance, the control unit notifies a searcher of the position of the information processing apparatus by audio output or light emission.  
In an analogous art, Sindia teaches a proximity sending headphones (Abstract) that includes if a distance between the information processing apparatus and an apparatus that searches for a position of the information processing apparatus is equal to or shorter than a preset distance, the control unit notifies a searcher of the position of the information processing apparatus by audio output or light emission.  (Page 4 [0040] and Page 8 [0078])
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Economy after modifying it to incorporate the ability to implement an audio output or light emission when an apparatus is equal to or less than a preset distance of Sindia since it enables providing an audio or visual cue of proximity warnings.  (Sindia Page 4 [0040])
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Economy in view of Herschkowitz et al. (US-2017/0236390 hereinafter, Herschkowitz).  
Regarding claim 7, Economy teaches the limitations of claim 1 above, but differs from the claimed invention by not explicitly reciting if a number of apparatuses capable of receiving the radio signal through the second wireless communication channel is smaller than a preset value after the control unit performs switching to calculation of the information on the position of the information processing apparatus based on the radio signal received by the second receiving unit, the control unit notifies a searcher of the position of the information processing apparatus by audio output or light emission. 
In an analogous art, Herschkowitz teaches a system for tracking medications (Abstract) that includes upon losing connection, notifying an apparatus of the position by audio output or light emission.  (Page 9 [0137])
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Economy after modifying it to incorporate the ability to implement the ability to perform audio output or light emission upon losing connection of Herschkowitz since it brings attention to a potentially missing device.  (Herschkowitz Page 9 [0137])
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Economy in view of Goggin (US-2004/0246129).
Regarding claim 8, Economy teaches the limitations of claim 1 above, but differs from the claimed invention by not explicitly reciting wherein if the control unit receives an instruction from an apparatus that searches for a position of the information processing apparatus, the control unit notifies a searcher of the position of the information processing apparatus by audio output or light emission.  
In an analogous art, Goggin teaches a radio transmitter/receiver apparatus for determining a particular distance to another radio transmitter/receiver apparatus (Abstract) that includes sending a signal to an apparatus and responding by outputting audio or light emission.  (Page 1 [0005] “the servant receiver or TAG unit could also be equipped to respond with a light and sound signal from the master transmitter unit in the event the item was misplaced and assistance was needed in finding it.”)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Economy after modifying it to incorporate the ability to output an audio or light emission upon command of Goggin since it enables assisting finding the device.  (Goggin Page 1 [0005])

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew C Sams/           Primary Examiner, Art Unit 2646